                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

STACEY M. LITTLETON,                          )
                                              )
        Plaintiff,                            )
                                              )         Case No. 3:18-cv-00590
v.                                            )
                                              )         JUDGE CAMPBELL
SIGMA ADVANCED SOLUTIONS                      )         MAGISTRATE JUDGE FRENSLEY
INC and AUTOMATED HEALTH                      )
SYSTEMS, INC.,                                )
                                              )
        Defendants.                           )

                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

26) on Defendants’ Motion to Dismiss for Failure to Prosecute and Failure to Comply with a Court

Order. (Doc. No. 24.) In the Report and Recommendation, the Magistrate Judge recommends the

Motion to Dismiss be DENIED without prejudice, noting the deadlines for discovery and

dispositive motions were extended to July 19, 2019.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. No objections were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Defendants’ Motion to Dismiss (Doc. No. 24) is DENIED

WITHOUT PREJUDICE.

       It is so ORDERED.



                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE
